Citation Nr: 1023261	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO. 07-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the bilateral lower legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953 and from September 1953 to April 1955.
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi.

This issue was previously denied by the Board in June 2009. 
The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (CAVC) and in February 2010, the CAVC vacated 
the June 2009 Board decision and remanded the matter for 
additional development, described below.

As was noted in the June 2009 Board decision, the Veteran, by 
way of his January 2007 VA Form 9, raised the issue of a 
current blood problem due to his exposure to ionizing 
radiation while on active duty. This issue is again REFERRED 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a 
cold weather injury to the bilateral lower legs. In several 
letters, the Veteran describes being exposed to extreme 
temperatures while stationed in Korea during the winter of 
late 1952 and early 1953. He contends that he has current 
residuals, including numbness and a feeling of coldness in 
his legs, that ought to be service connected.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, while the service treatment records do not document in-
service treatment related to frostbite, both the Veteran and 
his sister have submitted lay statements describing the cold 
weather experienced by the Veteran during his tour in Korea, 
thus supporting the in-service incurrence of the Veteran's 
condition. The Board does not doubt the competency or the 
credibility of these statements, and is sympathetic to the 
Veteran's condition. The question remains as to whether the 
Veteran has a current disability related to that in-service 
incurrence.

A review of the Veteran's VA and private treatment records 
reveals that he is treated for several issues related to his 
feet, yet the etiology is unclear. A December 2000 private 
neurological consultation report shows that the Veteran was 
diagnosed with peripheral neuropathy, which "may be due to 
alcohol."  In a November 2001 report from the Veteran's 
podiatrist, the Veteran's condition was described as 
"alcoholic related Periph. neuropathy." A May 2003 VA 
progress note documents toenail hemorrhaging, as well as 
severe peripheral neuropathy, which "may be due to B12 
deficiency." This report also shows that "lung cancer could 
cause all of this in addition to peripheral neuropathy" and 
that diabetes needed to be assessed. In another May 2003 VA 
treatment note, it was reported, that the Veteran "now 
admits to stronger EtOH history, which may be cause of 
peripheral neuropathy." In a September 2005 VA treatment 
report, the treating physician noted that the Veteran 
"appears to have a chronic peripheral neuropathy, of 
uncertain etiology, involving the LE [lower extremity] in a 
stocking distribution below both legs. Although a definitive 
diagnosis has not been reached, I wonder if this could 
represent a garden-variety diabetic peripheral neuropathy 
..." 

In addition to the peripheral neuropathy, the record shows 
the Veteran suffers from a number of foot and leg problems 
including onyonycholysis, onychomycosis, and a service-
connected right foot fracture, documented in the January 2008 
VA examination report for example. 

At a January 2008 VA examination the Veteran was diagnosed 
with peripheral neuropathy of both lower extremities. The 
examiner stated, "[i]t is speculative whether it is a 
residual of frost bite or etoh [alcohol] related neuropathy. 
I cannot resolve this issue without resorting [sic] to mere 
speculation." The examiner went on to find that the 
neuropathy is less likely as not due to the Veteran's 
diabetes and smoking, but again concluded, "[i]t is 
speculative whether the neuropathy is related to the 
Veteran's report of exposure to the cold in Korea." As was 
discussed in the February 2010 Joint Motion for Remand, this 
January 2008 examination report is inadequate in that it 
"failed to address whether the [Veteran's] fungal infections 
or nail abnormalities were the result of cold exposure or 
some other cause." The Court, by way of the Joint Motion for 
Remand instructed the Board to order another cold injury 
examination in order to obtain an opinion as to whether the 
Veteran's peripheral neuropathy, onycholysis, and 
onychomycosis are related to cold injury in service. This 
matter, therefore, must be remanded.

Also, under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist 
the Veteran in obtaining VA treatment records related to his 
claim. A review of the claims folder reveals that the most 
recent VA outpatient treatment records are from August 2006, 
almost four years ago. Thus, the VA records should be updated 
in the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Ensure that VA has met its 38 C.F.R. 
§ 3.159(c)(2) duty to assist by obtaining 
all updated VA outpatient treatment 
records related to the Veteran's claimed 
disability. Associate all relevant non-
duplicative records, including but not 
limited to VA treatment records from 
August 2006 to the present, with the 
claims folder.

2. Afford the Veteran a new VA cold injury 
protocol examination. The examiner must 
review the Veteran's claims folder, obtain 
all necessary testing, and examine the 
Veteran. As to any diagnosis made relating 
to the numbness, coldness, peripheral 
neuropathy, onycholysis, onychomycosis, or 
any other related disability, the examiner 
should provide an opinion regarding the 
etiology by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
disability is a current residual of in-
service cold injury?

 3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



